Title: New York Ratifying Convention. Second Speech of June 23, [23 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 23, 1788]
Mr. Hamilton. I recollect well the alteration which the gentleman alludes to; but, it by no means militates against my idea of the principles on which the convention acted at the time the report of the committee was under deliberation. This alteration did not take place till the convention was near rising, and the business compleated; when his excellency the president expressing a wish that the number should be reduced to thirty thousand; it was agreed to without opposition.
